Dissenting Opinion by
Mr. Justice Musmanno:
Instead of complicating the issue, I believe that the joinder of the plaintiffs in this case would considerably simplify the attainment of an intelligent, and reasonable solution of the issue, since the claims of the. Pittsburgh Parking Garages, Inc., and Triangle Land Com*582paiiy arise out of tlie same factual happening. The Pittsburgh Parking Garage is located on two different parcels of land, but it is one economic unit. The condemnation and the taking of the garage arise out of the same occurrence.
Ronald A. Anderson of the Philadelphia Bar, in his authoritative work on Pennsylvania Civil Practice, Vol. 4, page 323, well expresses the benefits to be derived and the dangers which will be avoided by a joinder of this character: “Underlying the rule permitting the plaintiffs to join in a single action is the object of furthering procedural convenience by a single trial, not only in order to eliminate the burden and expense of multiple trials but also to avoid the possibility of contradictory verdicts returned by different juries. Since the joinder is predicated upon the pragmatic concept of administrative convenience, the limitations are also found in terms of convenience.”
I would reverse.